Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 24, 2014

                                            No. 04-14-00730-CV

                    IN RE Gilbert L. MATHEWS and Lucifer Lighting Company

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On October 20, 2014, relators filed a petition for writ of mandamus. The court has
considered relators’ petition for writ of mandamus, the amended response filed by the real party
in interest, and the reply filed by the relators, and the court is of the opinion that relators are not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on November 24th, 2014.


                                                                      _____________________________
                                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court




           1
           This proceeding arises out of Cause No. 2014-CI-13779, styled In re Petition of Stephen Lang, Requesting
Deposition of Gilbert L. Mathews, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable
Janet P. Littlejohn presiding.